F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 18 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ANDREW W. MARR, JR.,

                Plaintiff-Appellant,

    v.                                                   No. 03-6189
                                                   (D.C. No. 02-CV-1006-C)
    ENVIRONMENTAL THERMAL                                (W.D. Okla.)
    SYSTEMS, INC.; SAFE-TIRE
    DISPOSAL CORP.; RECYCLED
    ENERGY CORP.; SCOTT HOLDEN;
    HAROLD H. HOLDEN; HOLDEN
    ENERGY CORP.; COMP SOURCE
    OKLAHOMA; AETNA LIFE INS.
    CO-AETNA HEATH PLANS,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before BRISCOE and McKAY , Circuit Judges, and         BRORBY , Senior Circuit
Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff seeks review of the dismissal of his action for damages based on

alleged violations of federal and state laws. The district court dismissed some

defendants as immune and the remainder for failure to state a claim upon which

relief could be granted. We have jurisdiction, and we affirm.

       The gist of plaintiff’s complaint is that the various defendants “made

incompetent and incorrect medical decisions and were negligent in providing

medical treatment as the [l]aw prescribes.” R., Vol. I, Doc. 1, at 1. He contended

his former employers were “in breach of written contracts,” and that the refusal of

other defendants to provide medical treatment has damaged his health and

personal credit.    Id. It appears the actions in question occurred in 1993 and 1995;

plaintiff filed this action in July of 2002. Plaintiff sought damages “for a sum in

excess of Fifty Thousand Dollars.”     Id. at 5.

       In his amended complaint, plaintiff made revisions to the named

defendants, amended certain claims, and requested in excess of $75,000.

Id. at Doc. 31. The defendants moved to dismiss on various grounds; one

defendant filed an answer. Plaintiff responded, furnishing copies of contracts,

medical reports and other documents.      Id. at Docs. 43-52.




                                            -2-
       The district court dismissed defendants Judge Edwards, the Workers’

Compensation Court and the Oklahoma State Insurance Fund (now Comp Source

Oklahoma) on immunity grounds. The other claims and defendants were

dismissed without prejudice, with specific instructions to plaintiff regarding

proper pleading requirements.     Id. at Doc. 53. Plaintiff’s appeal from this partial

judgment, our case No. 02-6314, was dismissed for lack of appellate jurisdiction

on May 28, 2003.

       Meanwhile, plaintiff filed a second amended complaint in district court

against the remaining private defendants and Comp Source Oklahoma.            Id.

at Doc. 62. In this complaint plaintiff alleged violations of his constitutional

rights under 42 U.S.C. §§ 1983 and 1986, as well as violations of the Americans

with Disabilities Act (ADA), Workers’ Compensation laws, federal labor laws,

the Medical Leave Act of 1993, and several state laws.        Id. He further listed state

law causes of action for fraud, theft, negligence, emotional distress, and others.

       The defendants previously dismissed without prejudice then moved to

dismiss the second amended complaint for failure to state a claim on which relief

can be granted and as barred by the applicable statute of limitations.      Id. at

Docs. 63, 65. Specifically, defendants contended plaintiff had failed to allege,

much less establish, that any of their actions were taken under color of state law.

Defendants further argued that any alleged violations were barred by Oklahoma’s


                                            -3-
two-year personal injury statute.    See Okla. Stat. tit. 12, § 95. Plaintiff did not

respond. The district court then dismissed the action with prejudice on the

grounds plaintiff had failed to state a claim under Fed. R. Civ. P. 12(b)(6).      Id.

at Docs. 66-67.

       We review the dismissal of a complaint under Rule 12(b)(6) de novo.

Sutton v. Utah State Sch. for the Deaf & Blind     , 173 F.3d 1226, 1236 (10th Cir.

1999). Dismissal was proper in this case because it was “‘patently obvious’ that

the plaintiff could not prevail on the facts alleged, and allowing him an

opportunity to [further] amend his complaint would be futile.”         Curley v. Perry ,

246 F.3d 1278, 1281-82 (10th Cir. 2001) (quotation omitted).

       The judgment of the district court is AFFIRMED for the reasons stated in

the court’s orders of June 27, 2003, and September 23, 2002. Plaintiff’s motion

to file a supplemental brief entitled “Complaint and Request for Declaratory and

Summary Judgement [sic]” is DENIED. Defendants’ request for attorneys’ fees

is DENIED.


                                                         Entered for the Court



                                                         Mary Beck Briscoe
                                                         Circuit Judge




                                             -4-